        Case 1:20-cv-01710-BAH Document 17-1 Filed 07/01/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 OPEN TECHNOLOGY FUND, et al.

                        Plaintiffs,
        v.

 MICHAEL PACK, in his official capacity                 Case No. 1:20-cv-1710
 as Chief Executive Officer and Director of the
 U.S. Agency for Global Media,

                        Defendant.


                    THIRD DECLARATION OF J. LAUREN TURNER

I, J. Lauren Turner, declare as follows:

       1.      I am the General Counsel of the Open Technology Fund (OTF). I offer this third

declaration in support of the plaintiffs’ motion for a temporary restraining order and preliminary

injunction to provide the Court with the most up-to-date information on USAGM’s continuing

attempts to withhold OTF’s funding.

       2.      Shortly before the TRO hearing on June 26, 2020, I received an email from

USAGM claiming that the agency was lifting the freeze on our funds. Around the same time,

USAGM filed a notice to this Court that, earlier that day, the agency had “informed its grantees,

including the Open Technology Fund, that there is no freeze in funding, including funding for

obligations for new contracts or extensions to any contract.” ECF No. 8 at 1. The agency specifically

stated that “grantees may continue making obligations for new contracts or extension of any

contracts pursuant to terms of their respective grant agreements, notwithstanding the instructions

in USAGM’s email of June 9, 2020.” ECF No. 8 at 1.
        Case 1:20-cv-01710-BAH Document 17-1 Filed 07/01/20 Page 2 of 5




       3.      Based on USAGM’s pattern of disingenuous behavior towards OTF since the

appointment of CEO Pack, and because the disbursement of these funds is critical, I became

suspicious that USAGM was only claiming to lift the freeze but would nevertheless unexpectedly

withhold funds under our 2020 grant agreement. I therefore informed our counsel of my suspicions

and asked that he seek a very specific clarification of USAGM’s intentions concerning the 2020

grant agreement. At the hearing, upon questioning from both plaintiffs’ counsel and the Court,

USAGM’s counsel at the U.S. Department of Justice confirmed that it was “correct” that OTF’s

2020 “grant is going to be active and will not be frozen” and that the “signed and executed version”

of the grant, offered by USAGM and accepted by OTF, “would be operative.” ECF No. 14 at 4.

Based entirely on that specific representation, our counsel told the Court that we would not “press[]

the claim regarding the freeze for purposes of this motion.” The Court and the parties then

proceeded based on that representation.

       4.      Following the hearing, I followed up with USAGM to confirm this understanding.

I wrote an email to the agency communicating our expectation that, based on the lifting of the

freeze and their statements in this Court, the $11 million in grant funds would be transferred on

July 1, 2020, the beginning of the next quarter. Attached here as Exhibit A is a true and correct

copy of the email sent by me to USAGM on June 26, 2020.

       5.      Given my concerns about USAGM’s possible intention to backtrack on what it had

said in court, I was very anxious to receive a response to my email. On the afternoon of June 29,

2020, Virginia Boateng, Budget Analyst at USAGM emailed an amended grant agreement to OTF

CFO, Heidi Pilloud. This unilateral amendment unexpectedly reduced the amount to be disbursed

under the grant agreement from approximately $11 million to approximately $1.6 million. The email

gave no explanation for this abrupt change, but simply stated that “at this time, USAGM intends

to approve” funding “only in the amount of $1,619,926.” This email and amended grant agreement

                                                 2
        Case 1:20-cv-01710-BAH Document 17-1 Filed 07/01/20 Page 3 of 5




were the first communication we received from USAGM following the hearing and my email of

June 26, 2020. Attached here as Exhibit B is a true and correct copy of the email sent to OTF

CFO Heidi Pilloud by USAGM on June 29, 2020. Attached here as Exhibit C is a true and correct

copy of the amended grant agreement attached to the email of June 29, 2020.

       6.      This Monday was the first time that OTF has received a unilateral amendment of

this type, and it represents a total aberration from our regular course of dealing with USAGM.

OTF has never received monthly drawdowns. No indication was made to OTF prior to receiving

the amended grant agreement that USAGM had decided to move to monthly drawdowns. Even

as a project under Radio Free Asia (since 2012), OTF received at least quarterly, if not annual,

drawdowns. USAGM has long understood that, unlike the other entities that USAGM funds, for

OTF to effectuate its mission, it must receive at least quarterly drawdowns. This is because OTF

disburses its internet freedom funds through regular, open, and competitive calls for funding, that

run every two months. OTF is unable to predict the number of viable requests for funding it will

receive during these open calls. As such, monthly drawdowns are not a viable way for OTF to

budget its disbursements, nor are they a viable way for OTF to receive funds from USAGM. OTF

simply cannot operate responsibly based on monthly drawdowns. USAGM knows this.

       7.      The agreement between the parties on quarterly drawdowns is not simply a matter

of consistent understanding and longstanding practice, it is also a matter of agreement that has

been memorialized in writing. As recently as a few months ago, on April 3, 2020, OTF CEO Libby

Liu confirmed by e-mail to USAGM’s budget office the necessity of quarterly drawdowns per prior

agreement with USAGM’s CFO and then-acting CEO.

       8.      Specifically, Liu confirmed that “per [OTF’s] agreement with CEO Grant Turner

and CFO John Barkhamer, OTF is submitting quarterly financial plans rather than monthly

plans,” and further confirmed that CFO Barkhamer had “advised [her]” on a call that he was

                                                3
         Case 1:20-cv-01710-BAH Document 17-1 Filed 07/01/20 Page 4 of 5




“working on amending the OTF grant agreement to allow for this next drawdown request – which

will be in the amount of $5,349,551.” She further explicitly informed USAGM’s budget office that

OTF would be “drawing down the remainder of the FY2020 allocation at the start of Q4” due to

“anticipati[on] of several large contracts to be awarded.” USAGM never contradicted Liu’s written

confirmation of the parties’ “agreement” regarding the quarterly drawdown, and in fact issued a

quarterly disbursement consistent with this agreement—just as it has done in every other quarter

of FY2020, until now. Attached here as Exhibit D is a true and correct copy of an email from

Libby Liu to USAGM on April 3, 2020.

        8.      Based on our history of receiving quarterly drawdowns per the agreement described

above, USAGM’s offer of an $11 million drawdown in the grant agreement presented to us on June

16, 2020, our subsequent explicit acceptance of that offer through signed agreements, and especially

the statements made by USAGM’s counsel to this Court on June 26, 2020, OTF fully expected to

receive the $11 million by July 1, 2020.

        9.      Because of this sudden and unexpected unilateral amendment—mere days after

confirming to this Court USAGM’s commitment to disburse the $11 million, and mere days before

the start of the new fiscal quarter—OTF is now forced to delay its usual open call for funding

applications that was scheduled to begin on July 1, 2020. This is a major disruption to our

operations. OTF cannot responsibly accept applications for funding with USAGM’s commitment

to transfer a mere $1.6 million to cover both programmatic and operational costs and no assurances

that the remaining FY2020 funds will actually be transferred to us. In addition, contrary to the

statement made in Defendant’s Response to Plaintiff’s Request for Status Conference that the $11

million not yet distributed to OTF is “eligible to be disbursed as well,” OTF cannot in good faith

obligate funds that it has not yet received or that have not been contractually obligated to us. This

unexpected grant agreement amendment is incredibly threatening to our ability to carry out our

                                                 4
        Case 1:20-cv-01710-BAH Document 17-1 Filed 07/01/20 Page 5 of 5




mission and impedes our ability to disburse these funds in line with congressional intent to support

internet freedom.

       10.     Moreover, because our grant agreement places restrictions on our ability to accept

outside funds, our situation is even more desperate. On the one hand, USAGM is withholding

funds necessary for us to perform our operations and accomplish our mission. And, on the other

hand, we are restricted in our ability to accept outside funds to do so.

       11.     Taken together, USAGM’s actions—freezing our funds without explanation, lifting

the freeze just prior to our hearing and committing to follow through with our signed grant

agreement for $11 million dollars, and then making an unprecedented amendment to withold funds

days later—makes it difficult to avoid the conclusion that USAGM is acting intentionally to cause

maximum disruption to our operations.

       12.     These facts are a matter of my personal knowledge.

       I declare under penalty of perjury under federal law that the foregoing declaration is true

and correct. Dated this 1st day of July, 2020, and executed in Washington, DC.


                                                              /s/ J. Lauren Turner
                                                              J. Lauren Turner




                                                  5
